      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 1 of 19 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 STATE OF ILLINOIS,

                          Plaintiff
                                                     No. ___________________
             v.
                                                     Hon. __________________
 CSL PLASMA, INC and CSL BEHRING,
 LLC,                                                 JURY DEMANDED

                          Defendants.

                                            COMPLAINT

       The State of Illinois (“State”), by its attorney, Illinois Attorney General Kwame Raoul,

brings this action against Defendants CSL Plasma, Inc. and its parent company CSL Behring, LLC,

(collectively “CSL Plasma” or “Defendants”) under Title III of the Americans with Disabilities Act

of 1990 as amended, 42 U.S.C. §§ 12182 (“ADA”), and the Illinois Human Rights Act, 775 ILCS

5/5-101 et seq. (“Human Rights Act”), to obtain an order enjoining Defendants from refusing to

serve individuals with disabilities at their plasma collection centers.

                                           BACKGROUND

       1.         The blood plasma industry is a multi-billion dollar international industry. Plasma

“donation” is the process of inviting members of the public to collection centers to extract plasma.

To those members of the public who meet eligibility requirements, CSL Plasma provides the

service of extracting whole blood from them, then mechanically separating the plasma

components, and returning the red blood cells and other undesired blood components to the

person. The process typically takes about ninety minutes, after which CSL Plasma pays

individuals for providing their plasma.
       Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 2 of 19 PageID #:2




        2.      CSL Plasma allows U.S. residents to provide plasma as often as twice per week at

its collection centers. Many people rely on providing plasma to collection centers as a source of

income. CSL Plasma advertises that its donors receive an average of $70 per “donation” and up

to $400 per month.

        3.      CSL Plasma refuses to make its collection centers accessible to people with certain

disabilities. It has created unfounded policies, practices, and procedures that prevent people with

mental health disabilities who use a service animal or who are deaf from providing plasma and

being compensated for their time. When CSL Plasma refuses to serve these individuals, it

deprives them of a significant opportunity to earn money.

        4.      CSL Plasma’s conduct violates both the ADA and the Human Rights Act. The

State respectfully requests relief from this Court to ensure Illinois residents with disabilities have

the same opportunity to access collection centers and provide plasma as non-disabled residents.

                                              PARTIES

        5.      The State of Illinois brings this action on behalf of the People of Illinois by and

through Kwame Raoul, Attorney General of the State of Illinois (“Attorney General”), as

authorized by his authority under the doctrine of parens patriae and pursuant to the Illinois

Human Rights Act, 775 ILCS 5/10-104. The State also brings this action on its own behalf to

protect its proprietary interests.

        6.      CSL Plasma, Inc. is a Delaware corporation with a registered agent in Chicago,

Illinois.

        7.      Defendant CSL Behring, LLC is a limited liability company based in King of

Prussia, PA with a registered agent in Chicago, Illinois. CSL Behring, LLC is the parent

company of CSL Plasma, Inc.




                                                   2
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 3 of 19 PageID #:3




        8.      CSL Plasma provides the services of plasma collection, processing, and

distribution to the public and the healthcare market.

        9.      CSL Plasma operates fourteen plasma collection centers throughout Illinois.

        10.     CSL Plasma is a multi-million dollar corporation. According to its 2019 annual

report, in 2019 alone it invested $842 million in research and development across its businesses.

It is the world’s fifth largest biotechnology company. In 2019, CSL Plasma’s reported net profit

after tax was $1.919 million.

        11.     The Attorney General brings this action to defend the State of Illinois’s quasi-

sovereign interest in the prevention of present and future harm to its residents, including

individuals who are, have been, or would be victims of CSL Plasma’s discriminatory policies and

practices.

        12.     CSL Plasma’s policies affect a substantial segment of the residents of the State of

Illinois, including direct victims as well as other members of the public who suffer the indirect

effects of CSL Plasma’s discriminatory practices.

        13.     The Attorney General enforces the public policy of the State of Illinois to secure

for all of its residents the freedom from discrimination against any individual because of his or

her disability. 775 ILCS 5/1-102(A).

        14.     It is the declared interest of the State of Illinois that all people in Illinois can

maintain personal dignity, realize their full productive capacities, and further their interests,

rights, and privileges as residents of Illinois. 775 ILCS 5/1-102(E). CSL Plasma’s practices

substantially affect or threaten the State’s public policy and its stated interest in the

nondiscriminatory treatment of its residents.




                                                     3
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 4 of 19 PageID #:4




       15.     The Attorney General, in his parens patriae capacity, is uniquely situated to seek

injunctive relief that upholds the rights of Illinois residents with disabilities that CSL Plasma

through its discriminatory practices and policies has violated.

       16.     In addition to affecting Illinois residents, the refusal to allow people with certain

disabilities the opportunity to provide plasma harms the State of Illinois’s proprietary interests.

       17.     The payments from plasma “donations” are a lifeline to many people living in

poverty.

       18.     Despite great strides made by disability rights movements and the protections

afforded by the ADA and the Human Rights Act, working people with disabilities still have twice

the rate of poverty compared to the non-disabled population.

       19.     The State, through its Department of Human Services, administers a number of

services to low-income people. Those services include Supplemental Nutrition Assistance

Program (“SNAP”) benefits and money through the Crisis Assistance Program for people who are

homeless or at risk of becoming homeless because of eviction. In 2017, 42.3% of Illinois

households receiving SNAP benefits included individuals with disabilities.

       20.     Absent the injunctive relief the State seeks, CSL Plasma will continue to refuse to

communicate with and collect plasma from thousands of Illinois residents, and refuse to provide

the payments for plasma “donations” they could earn, solely because of their disability. Without

access to supplemental funds provided by plasma collection, many of these people will rely on

State-administered benefits described above, contributing to the administration costs of the

programs.




                                                  4
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 5 of 19 PageID #:5




                                 JURISDICTION AND VENUE

       21.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

the ADA claims arise under the laws of the United States.

       22.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because the

Human Rights Act claims share the same factual bases as the ADA claims such that they form the

same case or controversy.

       23.     Venue is proper in the Northern District of Illinois, Eastern Division, pursuant to

28 U.S.C. §§ 1391(b) and (c) because a substantial portion of the events complained of herein

occurred in the Eastern Division of the Northern District of Illinois. Also, five of the nine plasma

collection centers Defendants operate in Illinois are located in the Eastern Division of the

Northern District of Illinois.

                                  FACTUAL ALLEGATIONS

       24.     Congress enacted the ADA after finding that people with disabilities as a group

were “severely disadvantaged socially, vocationally, economically, and educationally.” The ADA

strives to “assure equality of opportunity, full participation, independent living, and economic

self-sufficiency for such individuals.” 42 U.S.C. § 12101(a)(6), (7). Title III of the ADA

prohibits discrimination on the basis of disability in “the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation.” 42 U.S.C. § 12182. The phrase “public accommodation” is to be construed

liberally to afford people with disabilities equal access to the wide variety of establishments

available to the non-disabled.

       25.     It is also the public policy of the State of Illinois, as reflected in the Human Rights

Act, to secure for all individuals freedom from discrimination because of physical or mental




                                                  5
       Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 6 of 19 PageID #:6




disability and “[t]o promote the public health, welfare and safety by protecting the interest of all

people in Illinois in maintaining personal dignity, in realizing their full productive capacities, and

in furthering their interests, rights and privileges as citizens of [Illinois].” 775 ILCS 5/1-102(A) &

(E).

        26.     In November 2018, the Attorney General’s Office, Disability Rights Bureau,

received a complaint from an Illinois resident that a CSL Plasma location in Rockford, Illinois

had refused to allow her to donate plasma.

        27.     On November 19, 2018, the resident attempted to have plasma collected at a CSL

Plasma facility in Rockford, Illinois.

        28.     While the resident was there, the staff learned about her service animal.

        29.     When they learned about her service animal, CSL Plasma’s employees temporarily

stopped her from getting her vital signs taken.

        30.     The resident asserted her right to be accompanied by her service animal under

disability rights laws.

        31.     Eventually, the resident was taken to have her vitals taken, but was told she had a

slightly elevated fever.

        32.     As a result, the CSL Plasma employees asked her to come back.

        33.     On November 20, 2018, the resident returned and again was told that she would

not be able to provide plasma.

        34.     The reason she was given for why she could not provide plasma was because she

used a service animal.

        35.     As a result of this complaint, on February 5, 2019 the Office of the Attorney

General, pursuant to its mandate under the Human Rights Act, initiated an investigation into CSL




                                                  6
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 7 of 19 PageID #:7




Plasma’s treatment of donors and potential donors with disabilities by sending a letter to CSL

Plasma requesting information and documents.

       36.     CSL Plasma responded on March 8, 2019.

       37.     In that March 2019 response, CSL Plasma stated that it believes it is not subject to

the non-discrimination statutes and regulations of Title III of the ADA and Article 5 of the

Human Rights Act.

       38.     CSL Plasma also stated and provided a copy of an internal policy that encourages

discrimination against people with service animals. (See CSL Plasma Health Assessment,

attached as Exhibit A.)

       39.     The Office of the Illinois Attorney General asked CSL Plasma to describe its

service animal policies.

       40.     In response, CSL Plasma described its policy involving individuals with service

animals related to mental health as “[p]ersons with service animals who provide support for

emotional/mental disorders are permitted only if the person can separate from the animal during

the approximate 60-90 minute plasmapheresis process.”

       41.     On August 1, 2019, the Office of the Illinois Attorney General received a second

complaint regarding a CSL Plasma collection center located in Montgomery, Illinois in Kane

County. Attached to the complaint was a sworn statement from an Illinois resident describing his

experience.

       42.     In that complaint, a deaf prospective plasma donor attempted to make a “donation”

on July 28, 2018 at the CSL Plasma’s collection center located in Montgomery, Illinois in Kane

County.




                                                 7
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 8 of 19 PageID #:8




       43.     At the beginning of the application process, he requested an American Sign

Language (“ASL”) interpreter to help him with the application.

       44.     He explained that he cannot lip read.

       45.     Also, his level of literacy does not allow him to comprehensively and confidently

read the medical information required as part of the plasma donation application.

       46.     CSL Plasma refused to provide an ASL interpreter for the resident.

       47.     Approximately two weeks later, the resident returned to CSL Plasma’s

Montgomery location and again requested an ASL interpreter.

       48.     A manager at the Montgomery center told the resident that providing an ASL

interpreter was against company policy.

       49.     On information and belief, CSL Plasma had and continues to have a policy or

practice of not providing ASL interpreters for donors who need an ASL interpreter for effective

communication.

       50.     In a December 21, 2018 letter written by CSL Plasma and a copy of which was

provided to the Office of the Illinois Attorney General on August 1, 2019, CSL Plasma told the

resident’s attorney that while they “acknowledge [he] is hearing impaired” they “are not prepared

to provide [him] with an ASL interpreter.”

       51.     The receipt of a second complaint, coupled with CSL’s refusal to respond

substantively to the Attorney General’s earlier requests for information resulted in the State

issuing a subpoena on August 13, 2019, served August 26, 2019, to CSL Plasma.

       52.     To date, CSL Plasma has refused to substantively respond to the subpoena.

       53.     CSL Plasma continues to invite the public to visit its businesses in Illinois to

provide plasma.




                                                  8
      Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 9 of 19 PageID #:9




       54.     CSL Plasma’s website prominently and repeatedly claims that individuals who

provide plasma at their centers will benefit from doing so.

       55.     For example, on May 29, 2020, the CSL Plasma homepage read: “You can save

lives while earning some money!”

       56.     When website visitors click on “Why Donate?” CSL Plasma describes “donation”

benefits:

                   Your donation helps those in need to live healthier lives.

                   Your plasma donation can save and improve lives, plain and simple.
                   Our parent company CSL Behring uses human plasma to produce
                   therapies that are used around the world to treat bleeding disorders . . . .
                   CSL Behring’s products are also used in cardiac surgery, organ
                   transplantation, burn treatment and to prevent hemolytic diseases in the
                   newborn, so many people will benefit from your donation.

                   And donating plasma is good for you, too because you’ll be compensated
                   for your time, and leave with the knowledge that you’re making a real
                   difference in someone else’s life.

       57.     In 2020, CSL Plasma also began informing the public that providing plasma at

their collection centers also would benefit the public because plasma was “needed more than ever

– especially for treating patients vulnerable to COVID-19.”

       58.     On information and belief, CSL Plasma continues to have internal policies,

practices, and procedures that discriminate against a wide range of people with disabilities such

that they refuse to collect their plasma and refuse to compensate people with certain disabilities

for plasma collection.

                                             COUNT I

                   Violation of ADA Title III with respect to service animals

       59.     The People reincorporate and re-allege the allegations in paragraphs 1 through 58.




                                                  9
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 10 of 19 PageID #:10




       60.     Title III of the ADA, 42 U.S.C. § 12182(a), et seq., pertains to public

accommodations and services operated by private entities, and provides that “[n]o individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       61.     Defendants are “places of public accommodation” under Title III of the ADA and

its implementing regulations as they are a private entity whose operations affect commerce and

which own, lease, and/or operate places of public accommodations, namely plasma collection

centers which provides benefits and services for the public and for places of public

accommodation. 42 U.S.C. § 12181(7)(F), 28 C.F.R. § 36.104(6).

       62.     CSL Plasma has a written policy or practice of not allowing people with mental

health disabilities who use service animals to provide plasma.

       63.     CSL Plasma’s aforementioned policy violates the ADA because it is based on

mere speculation, stereotypes, or generalizations about individuals with mental health disabilities

who use service animals and does not provide for individualized assessments. 28 C.F.R. §

36.301(b)

       64.     CSL Plasma’s service animal policy improperly uses eligibility criteria that screens

out or tends to screen out an individual with a disability, or a class of individuals with disabilities,

from fully and equally enjoying the goods, services, facilities, privileges, advantages, or

accommodations of CSL Plasma. 28 C.F.R. § 36.301(a)

       65.     CSL Plasma’s service animal policy denies an individual, or class of individuals,

on the basis of disability the equal opportunity to participate in or benefit from the goods,




                                                   10
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 11 of 19 PageID #:11




services, facilities, privileges, advantages, or accommodations provided by CSL Plasma to non-

disabled individuals. 28 C.F.R. § 36.202(b)

       66.      The aforementioned policy treats certain people with disabilities differently than

non-disabled people because of their disability and in violation of the ADA.

       67.      CSL Plasma’s service animal policy discriminates against individuals with mental

health disabilities who use service animals in violation of Title III of the ADA and its

implementing regulations.

       68.      CSL Plasma has repeatedly indicated that it does not believe it must comply with

the ADA, and it does not intend to comply with the ADA. Discrimination will continue absent the

relief requested below.

             WHEREFORE, the State requests that this Court enter judgment in its favor as follows:

                a) A determination that CSL Plasma’s policies for evaluating potential donors

                    with disabilities who use service animals violates the ADA;

                b) An order requiring CSL Plasma to develop policies for evaluating people

                    with disabilities who use service animals that conform with the statutory

                    requirements and regulations of the ADA;

                c) An order requiring CSL Plasma to develop policies to evaluate potential

                    donors that do not discriminate against people with disabilities;

                d) An order requiring CSL Plasma to provide reasonable accommodations and

                    modifications to donors with disabilities upon request;

                e) An order requiring CSL Plasma employees to undergo training on the ADA

                    requirements and disability awareness;

                f) Attorneys’ fees and costs, including litigation expenses; and




                                                 11
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 12 of 19 PageID #:12




               g) Such other relief as the Court deems just and proper.

                                            COUNT II

                  Violation of ADA Title III with respect to ASL interpreters

       69.     The People reincorporate and re-allege the allegations in paragraphs 1 through 68.

       70.     Title III of the ADA, 42 U.S.C. § 12182(a), et seq., pertains to public

accommodations and services operated by private entities, and provides that “[n]o individual shall

be discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       71.     Defendants are “places of public accommodation” under Title III of the ADA and

its implementing regulations as they are a private entity whose operations affect commerce and

which own, lease, and/or operate places of public accommodations, namely plasma collection

centers which provides benefits and services for the public and for places of public

accommodation.” 42 U.S.C. § 12181(7)(F), 28 C.F.R. § 36.104(6).

       72.     The implementing regulations of Title III require that public accommodations

“furnish appropriate auxiliary aids and services where necessary to ensure effective

communication with individuals with disabilities.” 42 U.S.C. §12182 (b)(2)(A)(iii), 28 C.F.R.

§36.303 (c).

       73.     Auxiliary aids and services include, among other things, qualified sign language

interpreters. 28 C.F.R. §36.303 (b) (1).

       74.     CSL Plasma has a discriminatory policy or practice of refusing to provide ASL

interpreters to deaf donors and potential donors, thereby denying them access to the plasma

collection services CSL Plasma provides.




                                                 12
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 13 of 19 PageID #:13




       75.      By denying ASL interpreters to deaf donors and potential deaf donors, CSL Plasma

denies deaf individuals the full and equal opportunity to participate in and benefit from the goods,

services, facilities, privileges, advantages, or accommodations of CSL Plasma.

       76.      CSL Plasma’s policy of refusing to provide ASL interpreters to deaf donors and

potential donors discriminates against individuals with disabilities in violation of Title III of the

ADA and its implementing regulations.

       77.      CSL Plasma has repeatedly indicated that it does not believe it must comply with

the ADA, and it does not intend to comply with the ADA. Discrimination will continue absent the

relief requested below.

             WHEREFORE, the State requests that this Court enter judgment in their favor as

follows:

                a) A determination that CSL Plasma’s policies of denying deaf donors ASL

                   interpreters violate the ADA;

                b) An order requiring CSL Plasma to develop policies that allow for effective

                   communication that conform with the statutory requirements and

                   regulations of the ADA;

                c) An order requiring CSL Plasma to provide reasonable accommodations and

                   modifications to donors with disabilities upon request;

                d) An order requiring CSL Plasma employees to undergo training on the ADA

                   requirements and disability awareness;

                e) Attorneys’ fees and costs, including litigation expenses; and

                f) Such other relief as the Court deems just and proper.




                                                   13
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 14 of 19 PageID #:14




                                            COUNT III

               Violation of the Human Rights Act with respect to service animals

       78.      The State reincorporates and re-alleges the allegations in paragraphs 1 through 77.

       79.      Article 5 of the Human Rights Act makes it a civil rights violation to “deny or refuse

to another the full and equal enjoyment of the facilities, goods, and services of any public place of

accommodation” because of disability. 775 ILCS 5/5-102(A).

       80.      Defendants are a “place of public accommodation” under Article 5 of the Human

Rights Act as they operate service establishments that provide benefits and services for the public,

and for other places of public accommodation. 775 ILCS 5/5-101(A)

       81.      CSL Plasma has a policy or practice of not allowing people with mental health

disabilities who use a service animal to access plasma collection services.

       82.      CSL Plasma’s aforementioned policy results in the denial and/refusal of the full and

equal enjoyment of the facilities, goods, and services that CSL Plasma provides to individuals with

mental health disabilities who use a service animal on the basis of disability in violation of the

Human Rights Act.

       83.      CSL Plasma has repeatedly indicated that it does not believe it must comply with

the Human Rights Act, and it does not intend to comply with the Human Rights Act. Discrimination

will continue absent the relief requested below.

             WHEREFORE, the State requests that this Court enter judgment in their favor as

follows:

                a) A determination that CSL Plasma’s policies for evaluating potential donors

                   with disabilities who use service animals violate the Human Rights Act;




                                                   14
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 15 of 19 PageID #:15




               b) An order requiring CSL Plasma to develop policies for evaluating people

                   with disabilities who use service animals that conform with the statutory

                   requirements and regulations of the Human Rights Act;

               c) An order requiring CSL Plasma to develop policies to evaluate potential

                   donors that do not discriminate against people with disabilities;

               d) An order requiring CSL Plasma to provide reasonable accommodations and

                   modifications to donors with disabilities upon request;

               e) An order requiring CSL Plasma employees to undergo training on the

                   Human Rights Act requirements and disability awareness;

               f) Civil penalty of $10,000 in accordance with the Human Rights Act for each

                   denial of service by CSL Plasma;

               g) Attorneys’ fees and costs, including litigation expenses; and

               h) Such other relief as the Court deems just and proper.

                                           COUNT IV

  Violation of the Human Rights Act with respect to publication of discriminatory policies

       84.    The State reincorporates and re-alleges the allegations in paragraphs 1 through 83.

       85.    Article 5 of the Human Rights Act makes it a civil rights violation for public

accommodations to “publish, circulate, display or mail any written communication . . . which the

operator knows is to the effect that any of the facilities of the place of public accommodation will

be denied to any person or that any person is unwelcome, objectionable or unacceptable” because

of disability. 775 ILCS 5/5-102(B).




                                                 15
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 16 of 19 PageID #:16




       86.     Defendants are a “places of public accommodation” under Article 5 of the Human

Rights Act as they operate service establishments, which provide benefits and services for the public

and for other places of public accommodation. 775 ILCS 5/5-101(A)

       87.     CSL Plasma has published, circulated, displayed, and mailed a written policy

knowing it will have the effect of denying services and otherwise communicating that a person with

a mental health disability who utilizes a service animal is unwelcome, unacceptable, or otherwise

objectionable to CSL plasmas facilities and operations because of their disability in violation of the

Human Rights Act. (See Ex.A.)

       88.     CSL Plasma has repeatedly indicated that it does not believe it must comply with the

Human Rights Act, and it does not intend to comply with the Human Rights Act. Discrimination

will continue absent the relief requested below.

             WHEREFORE, the State requests that this Court enter judgment in their favor as

follows:

                a) A determination that CSL Plasma’s publication, circulation, display or

                   mailing of its policies for evaluating potential donors with disabilities who

                   use service animals violate the Human Rights Act;

                b) An order requiring CSL Plasma to cease from publishing, circulating,

                   displaying, or mailing these discriminatory policies;

                c) An order requiring CSL Plasma to develop policies for evaluating people

                   with disabilities who use service animals that conform with the statutory

                   requirements and regulations of the Human Rights Act;

                d) An order requiring CSL Plasma to develop policies to evaluate potential

                   donors that do not discriminate against people with disabilities;




                                                   16
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 17 of 19 PageID #:17




               e) An order requiring CSL Plasma to provide reasonable accommodations and

                   modifications to donors with disabilities upon request;

               f) An order requiring CSL Plasma employees to undergo training on the

                   Human Rights Act requirements and disability awareness;

               g) Civil penalty of $10,000 in accordance with the Human Rights Act for each

                   publication by CSL Plasma;

               h) Attorneys’ fees and costs, including litigation expenses; and

               i) Such other relief as the Court deems just and proper.

                                             COUNT V

             Violation of the Human Rights Act with respect to ASL interpreters

       89.     The State reincorporates and re-alleges the allegations in paragraphs 1 through 88.

       90.     Article 5 of the Human Rights Act makes it a civil rights violation to “deny or refuse

to another the full and equal enjoyment of the facilities, goods, and services” of any public place of

accommodation” because of disability. 775 ILCS 5/5-102(A).

       91.     Defendants are a “places of public accommodation” under Article 5 of the Human

Rights Act because they operate service establishments that provide benefits and services for the

public and for other places of public accommodation. 775 ILCS 5/5-101(A)

       92.     CSL Plasma has a policy or practice of refusing to provide ASL interpreters to deaf

donors and potential donors thereby denying them effective communication with staff at CSL

Plasma’s collection centers.

       93.     CSL Plasma’s aforementioned policy results in the denial and/or refusal to deaf

donors and potential donors of the full and equal enjoyment of the facilities, goods, and services

that CSL Plasma provides on the basis of disability in violation of the Human Rights Act.




                                                 17
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 18 of 19 PageID #:18




       94.      CSL Plasma has repeatedly indicated that it does not believe it must comply with

the Human Rights Act, and it does not intend to comply with the Human Rights Act. Discrimination

will continue absent the relief requested below.

             WHEREFORE, the State requests that this Court enter judgment in their favor as

follows:

                a) A determination that CSL Plasma’s policies for evaluating potential donors

                   with disabilities who use ASL interpreters violate the Human Rights Act;

                b) An order requiring CSL Plasma to develop policies for evaluating people

                   with disabilities who use ASL interpreters that conform with the statutory

                   requirements and regulations of the Human Rights Act;

                c) An order requiring CSL Plasma to develop policies to evaluate potential

                   donors that do not discriminate against people with disabilities;

                d) An order requiring CSL Plasma to provide reasonable accommodations and

                   modifications to donors with disabilities upon request;

                e) An order requiring CSL Plasma employees to undergo training on the

                   Human Rights Act requirements and disability awareness;

                f) Civil penalty of $10,000 in accordance with the Human Rights Act for each

                   denial of service by CSL Plasma;

                g) Attorneys’ fees and costs, including litigation expenses; and

                h) Such other relief as the Court deems just and proper.




                                                   18
    Case: 1:20-cv-03535 Document #: 1 Filed: 06/17/20 Page 19 of 19 PageID #:19




Date: June 17, 2020                           Respectfully submitted,

                                              KWAME RAOUL
                                              Attorney General of the State of Illinois


                                          By: /s/ Neil Kelley_______________________
                                              Assistant Attorney General


Kathryn Hunt Muse
Judith Levitan
Neil Kelley
Elizabeth Morris
Office of the Illinois Attorney General
100 W. Randolph St.
Chicago, Illinois 60601
(312) 814-3000
nkelley@atg.state.il.us
emorris@atg.state.il.us

Counsel for the State of Illinois




                                                 19
